NEWMAN, Judge,
dissenting.
I respectfully dissent from the majority opinion because I do not believe the court of common pleas of Jefferson County (trial court) committed an error of law.
The facts are well-summarized by the majority opinion. Essentially, while on school property and during school hours, Chris Giles (Giles) offered to sell marijuana to another student when the other student came to Giles’ house. No money or drugs passed between Giles and the other student at the school. Later, the other student went to Giles’ house where a deal was struck and *1083consummated with the exchange of money for marijuana. The other student’s re-sale of the marijuana on school property was discovered by school administrators and Giles eventually admitted that he had sold the marijuana at his house to the other student. The District expelled Giles for this sale pursuant the District’s written policy prohibiting the sale of drugs on school property, holding that the offer during school hours on school property made the eventual transfer of marijuana for money at Giles’ house a sale of drugs on school property.
Mona Giles, Giles’ mother, filed an appeal with the trial court under the Local Agency Law.1 After hearing the case de novo, the trial court granted Giles’ appeal and ordered his immediate readmission to the District. In so doing, the trial court found the sale of marijuana occurred at the Giles home, off school property and, therefore, is not governed by the District’s prohibition against the sale of drugs on school property.
The Brookville Area School District (District) asserts that the trial court’s finding of where the sale took place is not supported by the record and urges us to reconsider the evidence and to find that the sale occurred on school property. However, our scope of review when, as here, the trial court hears a case de novo is limited to determining whether constitutional rights were violated or whether the trial court manifestly abused its discretion or committed an error of law. McLaughlin v. Centre County Housing Authority, 151 Pa.Cmwlth. 292, 616 A.2d 1073, 1074 n. 3 (1992). Here, no constitutional violation or abuse of discretion is alleged. We are therefore limited to an analysis of whether the trial court committed an error of law. I believe that it did not.
As the majority correctly notes, the District policy regarding drugs and alcohol states in pertinent part:
The Brookville Area School Board recognizes the use and possession of drugs and/or alcohol as being illegal and detrimental to the health and welfare of the students. Therefore, the Brookville Area School Board directs the following:
4. Violations of these administrative procedures include the possession, use, sale, distribution or mimicking the possession, use, sale, or distribution of drugs and/or alcohol, and/or drug paraphernalia as defined and described within the parameters of these procedures. The consequences of such violations may be permanent expulsion from school by the Board of School Directors.
District Student Handbook, at 18 (emphasis added). It is my belief that the text of the policy does not support a finding that sales conducted off school property may be sanctioned.
The majority holds that the offer to sell extended during school hours constitutes conduct that is subject to the District’s reasonable rules and regulations pursuant to Section 510 of the Pennsylvania School Code of 1949 (Code).2 I may agree. However, I cannot agree that the facts here violate the school regulation as written. Specifically, I disagree with the majority that the offer extended during school hours constituted a sale of drugs on school property.
Section 2106 of the Uniform Commercial Code (the UCC), 13 Pa.C.S. § 2106, defines “sale” as follows:
A ‘sale’ consists in the passing of title from the seller to the buyer for a price.
Further, Section 2401(2) of the UCC, 13 Pa. C.S. § 2401(2), specifically defines the place and time at which a sale is made under Pennsylvania law as follows:
Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest ...
My research indicates that this definition of “sale” is applied with little variation in every context of civil law. See, inter alia, Brunswick Corporation v. Key Enterprises, Inc., *1084431 Pa. 15, 244 A.2d 658 (1968); Mericle v. Wolf, 886 Pa.Superior Ct. 82, 562 A.2d 364 (1989); E-Z-Parks, Inc. v. Larson, 91 Pa.Cmwlth. 600, 498 A.2d 1364 (1985); and see, generally, Black’s Law Dictionary, 5th ed.
Because physical delivery of both the goods and the consideration occurred at Giles’ home, I must conclude that the sale of the marijuana entirely took place there. Because the District policy does not limit the sale of drugs conducted off school property, I must further conclude that the sale in this case is not governed by the District’s policy as written and, therefore, the District improperly sanctioned the activity at issue.
Accordingly, I believe that the trial court did not commit an error of law and, therefore, I would affirm its order overturning Giles’ expulsion. I therefore respectfully dissent.

. 2 Pa.C.S. §§ 551-555, 751-754.


. Act of March 10, 1949, P.L. 30, as amended, 24 P.S. § 5-510.